     Case 2:20-cv-05668-JAK-KS Document 25 Filed 09/12/20 Page 1 of 5 Page ID #:106




 1
 2                                                                       JS-6
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
      SECURITIES AND EXCHANGE            )          NO. 2:20-cv-05668-JAK-KS
11    COMMISSION,                        )
12              Plaintiff/Petitioner,    )
          v.                             )          FINAL JUDGMENT ENFORCING ORDER
13                                       )          OF THE SECURITIES AND EXCHANGE
      VERTICAL FUND GROUP, INC.,
14                                       )          COMMISSION AGAINST VERTICAL
      GUSTAVO A. ALTUZARRA, and
      CHRISTOPHER R. CHASE,              )          FUND GROUP, INC.
15
                 Defendants/Respondents. )
16    _________________________________ )
17
18          On April 8, 2020, Plaintiff, Securities and Exchange Commission (the “Commission”)
19    filed an Application Enforcing Compliance with a Commission Order against Defendants
20    Christopher R. Chase, Vertical Fund Group, Inc., and Gustavo A. Altuzarra in the United
21    States District Court for the Southern District of California (Dkt. No.1.) On June 22, 2020,
22    the matter was transferred to the Central District of California and assigned to the undersigned
23    United States District Judge. (Dkt. No. 12.) On July 15, 2020 the matter was referred to U.S.
24    Magistrate Judge Karen L. Stevenson to conduct all proceedings necessary and to prepare a
25    proposed Order for the Court’s consideration. (Dkt. No. 21.) On August 28, 2020, Magistrate
26    Judge Stevenson held a telephonic hearing on the Application to Enforce Compliance with the
27    Commission Order and recommended that the Application be granted in its entirety. (Dkt. No.
28

                                                    1
     Case 2:20-cv-05668-JAK-KS Document 25 Filed 09/12/20 Page 2 of 5 Page ID #:107




 1    23.) Accordingly, the Court HEREBY enters final judgment against Vertical Fund Group,
 2    Inc., as follows:
 3          The Plaintiff, Securities and Exchange Commission (the “Commission”), having
 4    applied to the Court for a Judgment pursuant to Section 20(c) of the Securities Act of 1933
 5    (“Securities Act”), 15 U.S.C. § 77t(c), Section 21(e)(1) of the Securities Exchange Act of 1934
 6    (“Exchange Act”), 15 U.S.C. § 78u(e)(1), Section 209(d) of the Investment Advisers Act of
 7    1940 (“Advisers Act”), 15 U.S.C. § 80b-9(d), and Section 42(d) of the Investment Company
 8    Act of 1940 (“Investment Company Act”), 15 U.S.C. §80a-41(d), enforcing compliance by
 9    Defendant Vertical Fund Group, Inc. (“VFG”) with a final Commission order entered against
10    it on August 22, 2017 (the “Commission Order”) which, in part, ordered VFG to pay, jointly
11    and severally with Defendants Gustavo A. Altuzarra (“Altuzarra”), and Christopher R. Chase
12    (“Chase”), disgorgement of $6,272,549 plus $362,408 in prejudgment interest for a total of
13    $6,634,957, a civil penalty in the amount of $2,400,000 and applicable interest, and injunctive
14    relief. It appearing to the Court that such a Judgment should enter, it is hereby:
15                                                       I.
16                 ORDERED, ADJUDGED, AND DECREED that the Commission Order be
17    and the same hereby is enforced.
18                                                       II.
19                 FURTHER ORDERED, ADJUDGED, AND DECREED, that VFG shall pay
20    to the Commission disgorgement in the amount of $6,272,549 plus pre-order interest in the
21    amount of $362,408 and all post-order interest accrued pursuant to Rule              600 of the
22    Commission’s Rules of Practice, 17 C.F.R. § 201.600, through the entry of this Final
23    Judgment; and a civil money penalty in the amount of $2,400,000 plus all post-order interest
24    accrued pursuant to 31 U.S.C. §3717 through the entry of this Final Judgment.
25          Defendant may transmit payment in one of the ways set forth in paragraph IV below.
26    Defendant shall simultaneously transmit photocopies of evidence of payment and case
27    identifying information to the Commission’s counsel in this action. By making this payment,
28

                                                     2
     Case 2:20-cv-05668-JAK-KS Document 25 Filed 09/12/20 Page 3 of 5 Page ID #:108




 1    Defendant relinquishes all legal and equitable right, title, and interest in such funds and no
 2    part of the funds shall be returned to Defendant.
 3          The Commission shall hold the funds (collectively, the “Fund”) and may propose a plan
 4    to distribute the Fund subject to the Court’s approval. The Court shall retain jurisdiction over
 5    the administration of any distribution of the Fund. If the Commission staff determines that the
 6    Fund will not be distributed, the Commission shall send the funds paid pursuant to this Final
 7    Judgment to the United States Treasury.
 8                                                       III.
 9          FURTHER ORDERED, ADJUDGED, AND DECREED, that VFG shall cease and
10    desist from committing or causing any violations and any future violations of Section 17(a) of
11    the Securities Act, Section 10(b) of the Exchange Act and Rule 10b-5 thereunder, and Section
12    17(a)(3) of the Investment Company Act.
13                                                       IV.
14          FURTHER ORDERED, ADJUDGED, AND DECREED, that VFG shall make
15    payment in one of the following ways:
16          (1)       VFG may transmit payment electronically to the Commission, which will provide
17    detailed ACH transfer/Fedwire instructions upon request;
18          (2)       VFG may make direct payment from a bank account via Pay.gov through the
19    SEC website at http://www.sec.gov/about/offices/ofm.htm; or
20          (3)       VFG may pay by certified check, bank cashier’s check, or United States postal
21    money order, made payable to the Securities and Exchange Commission and hand-delivered
22    or mailed to:
23          Enterprise Services Center
24          Accounts Receivable Branch
25          HQ Bldg., Room 181, AMZ-341
26          6500 South MacArthur Boulevard
27          Oklahoma City, OK 73169
28

                                                     3
     Case 2:20-cv-05668-JAK-KS Document 25 Filed 09/12/20 Page 4 of 5 Page ID #:109




 1          Payments by check or money order must be accompanied by a cover letter identifying
 2    VFG as Defendant in this action, and the name of this Court and the docket number of this
 3    action; a copy of the cover letter and check or money order must be sent to Christy J. White,
 4    Securities and Exchange Commission, 100 F Street, NE, Mail stop 5628, Washington, DC
 5    20549-0022. Upon such payments being fully made, the Commission will provide VFG with
 6    a full satisfaction of judgment and discharge any judgment lien it may have docketed.
 7                                                      V.
 8          FURTHER ORDERED, ADJUDGED, AND DECREED that the Court, subject to
 9    the foregoing, may order such relief as may be necessary for enforcement of any order of this
10    Court as to disgorgement and prejudgment interest through civil contempt and/or other
11    collection procedures authorized by law.
12                                                     VI.
13          FURTHER ORDERED, ADJUDGED, AND DECREED that the Court, subject to
14    the foregoing, may order such relief as may be necessary for enforcement of any order of this
15    Court as to the civil monetary penalty pursuant to the Federal Debt Collection Procedures Act,
16    28 U.S.C. §§ 3001 – 3308.
17                                                     VII.
18          FURTHER ORDERED, ADJUDGED, AND DECREED that the Court shall retain
19    jurisdiction of this matter for the purposes of enforcing the terms of this Judgment. Post
20    Judgment interest shall accrue pursuant to 28 U.S.C. § 1961, from the date of this Final
21    Judgment until the date all amounts owed have been paid.
22                                                     VIII.
23          FURTHER ORDERED, ADJUDGED, AND DECREED, that , solely for purposes
24    of exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523,
25    the allegations in the Application are true and admitted by VFG, and further, any debt for
26    disgorgement, prejudgment interest, civil penalty or other amounts due by VFG under this
27    Final Judgment or any other judgment, order, consent order, decree or settlement agreement
28    entered in connection with this proceeding, is a debt for the violation VFG of the federal

                                                   4
     Case 2:20-cv-05668-JAK-KS Document 25 Filed 09/12/20 Page 5 of 5 Page ID #:110




 1    securities laws or any regulation or order issued under such laws, as set forth in Section
 2    523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19).
 3
 4    Dated: September 12, 2020
 5                                                      ______________________________
 6                                                           JOHN A. KRONSTADT
                                                         UNITED STATES DISTRICT JUDGE
 7
 8    Presented by:
 9
         KAREN L. STEVENSON
10    UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 5
